Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered September 25, 1989, convicting him of attempted robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in limiting defense counsel’s cross-examination of the complainant insofar as counsel failed to establish a good faith basis for his inquiry into extraneous matters (see, La Beau v People, 34 NY 223; People v Kass, 25 NY2d 123; People v Schwartzman, 24 NY2d 241, remittitur amended 24 NY2d 914, cert denied 396 US 846). The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v *736Medina, 53 NY2d 951; People v Palemon, 131 AD2d 513; see also, People v McGee, 152 AD2d 601; People v Burns, 118 AD2d 864) or without merit, and we decline to address the unpreserved issues in the exercise of our interest of justice jurisdiction. Mangano, P. J., Bracken, Brown and Balletta, JJ., concur.